 1
 2
 3
                          UNITED STATES DISTRICT COURT
 4
                         CENTRAL DISTRICT OF CALIFORNIA
 5                                           ) No. 8:17-CV-00566 (VEB)
 6    ESTHER ALVARADO,                       )
                                             ) ORDER AWARDING EQUAL
 7         Plaintiff,                        ) ACCESS TO JUSTICE ACT
 8                                           ) ATTORNEY FEES AND COSTS
                  v.                         )
 9                                           )
10   NANCY A. BERRYHILL,                     )
     Deputy Commissioner for Operations, )
11
     performing the duties and functions not )
12   reserved to the Commissioner of Social )
13   Security,                               )
                                             )
14         Defendant.                        )
15           Based upon the parties’ Stipulation for Award and Payment of Attorney
16   Fees:
17           IT IS ORDERED that the Commissioner shall pay attorney fees and
18   expenses the amount of FOUR THOUSAND EIGHTY-ONE DOLLARS and
19   TWENTY-NINE CENTS ($4,081.29), and costs under 28 U.S.C. § 1920 in the
20   amount of FOUR HUNDRED DOLLARS ($400.00), as authorized by 28 U.S.C.
21   §§ 2412(d), 1920, subject to the terms of the above-referenced Stipulation.
22
23           Dated: October 18, 2018       /s/Victor E. Bianchini
                                           VICTOR E. BIANCHINI
24
                                           UNITED STATES MAGISTRATE JUDGE
25
26
27
28
